ORDER
Petitioner has submitted a Motion to Resign in Lieu of Discipline pursuant to Rule 35 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules. We grant the Motion to Resign in Lieu of Discipline. In accordance with the provisions of Rule 35, RLDE, petitioner’s resignation shall be permanent.
Within fifteen (15) days of the date of this order, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, and shall also surrender his Certificate of Admission to Practice Law to the Clerk of Court.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
*619/s/Kaye G. Hearn, J.
/s/John W. Kittredge, J.
FOR THE COURT
Beatty, J., not participating.